Exhibit 10.2

Summary of 2011 Compensation Arrangements for Non-employee Directors

Each non-employee director (“Outside Director”) of MicroStrategy Incorporated
(“MicroStrategy” and collectively with its subsidiaries the “Company”) receives
a fee of $25,000 for each quarterly meeting of MicroStrategy’s Board of
Directors (the “Board”) which the Outside Director attends in person. An Outside
Director may be paid such fee for attending a quarterly Board meeting via
telephonic conference call if the Outside Director has good reason for the
Outside Director’s failure to attend such meeting in person as determined by the
Chairman of the Board, but such payment is limited to one occurrence in any
given fiscal year. Each Outside Director who is a member of the Audit Committee
also receives a fee of $10,000 (or $12,500 in the case of the Chairman of the
Audit Committee) for each quarterly meeting of such committee which the Outside
Director attends in person. Each Outside Director who is a member of the
Compensation Committee also receives a fee of $5,000 (or $7,500 in the case of
the Chairman of the Compensation Committee), which is paid quarterly, provided
that, in order to be eligible to receive the fee with respect to a fiscal
quarter, the Outside Director must have served on the Compensation Committee on
the last day of such fiscal quarter. Each Outside Director may receive fees up
to $12,000 in any fiscal quarter for additional services delegated by the Board
to such Outside Director in the Outside Director’s capacity as a member of the
Audit Committee, the Compensation Committee, the Board, or any other committees
of the Board, provided that any such fee paid with respect to a particular
service must be approved by the Board following the completion of such service
by the Outside Director.

Each Outside Director is reimbursed for all reasonable out-of-pocket expenses
incurred by him or her in attending meetings of the Board and any committee
thereof and otherwise in performing his or her duties as an Outside Director,
subject to compliance with our standard documentation policies regarding
reimbursement of business expenses. From time to time, the Board may hold
meetings and other related activities in various locations for which the
Company’s payment of the expenses of Outside Directors and their guests may be
deemed compensation to Outside Directors (“Meeting Activities”). In addition,
the Company may hold, host, or otherwise arrange parties, outings, or other
similar entertainment events for which the Company’s payment of the expenses of
Outside Directors and their guests may be deemed compensation to Outside
Directors (“Entertainment Events”). The Company may also request that Outside
Directors participate in conferences, symposia, and other similar events or
activities relating to the Company’s business for which the Company’s payment of
the expenses of Outside Directors and their guests may be deemed compensation to
Outside Directors (“Company-Sponsored Activities”).

The Company is also authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment, or similar events as well as use of
corporate suites, club memberships, or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Board, executive officers of the Company, and other
employees of the Company. Any such personal use may be deemed compensation to
such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

Further, the Company is authorized to acquire the services of one or more
drivers for vehicles other than a Company vehicle (such services, “Alternative
Car Services”) for personal use by eligible Company personnel. Eligible
personnel include the Chief Executive Officer and any employees and members of
the Board authorized by the Chief Executive Officer to use Alternative Car
Services. Any such personal use may be deemed compensation to such persons. The
Company has established a policy that the aggregate compensation to all Company
personnel as a result of use of Alternative Car Services, together with all
associated tax gross-up payments, may not exceed $150,000 in any fiscal year.



--------------------------------------------------------------------------------

The Company has adopted an amended and restated aircraft use policy which, among
other things, permits certain personal use of any aircraft in which the Company
has leased a fractional interest (the “Fractional Aircraft”) and which is
managed by NetJets International, Inc. or any of its affiliates (collectively,
“NetJets”), together with all other aircraft managed or provided by NetJets to
the extent that the Company uses such other aircraft in connection with the
Company’s lease of the Fractional Aircraft (collectively, the “NetJets
Aircraft”). In addition, the amended and restated aircraft use policy permits
certain non-business use of such other aircraft that the Company may, from time
to time, lease, charter, or otherwise procure (other than by purchase of an
interest in an aircraft), and that has been designated by MicroStrategy to be
“Company Aircraft” for purposes of the amended and restated aircraft use policy
(collectively with the NetJets Aircraft, “Company Aircraft”). The amended and
restated aircraft use policy permits personal use of Company Aircraft by (a) the
Chief Executive Officer, (b) non-employee members of the Board provided that
(i) all non-employee Board members are invited by MicroStrategy to travel on the
applicable flight and (ii) such non-business use is in connection with the
non-employee Board member’s participation in one or more of the following: Board
meetings and other related activities; parties, outings, or other similar
entertainment events that the Company may hold, host, or otherwise arrange and
to which all non-employee Board members have been invited; or conferences,
symposia, and other similar events or activities relating to the Company’s
business, in which the non-employee Board member is participating at the
Company’s request, and (c) other officers or employees of the Company to the
extent approved by the Chief Executive Officer, in each case only when the
Company Aircraft in question is not otherwise being used by the Company
exclusively for business use. Any such personal use may be deemed compensation
to such persons.

To the extent that participation in Meeting Activities, Entertainment Events or
Company-Sponsored Activities or personal use of Corporate Development Programs,
Designated Vehicles, Alternative Car Services, or Company Aircraft is deemed
compensation to an Outside Director, the Company pays to (or withholds and pays
to the appropriate taxing authority on behalf of) such Outside Director a “tax
gross-up” in cash, which would approximate the amount of the individual’s
(i) federal and state income and payroll taxes on the taxable income associated
with such participation or personal use plus (ii) federal and state income and
payroll taxes on the taxes that the individual may incur as a result of the
payment of taxes by the Company, subject to the aggregate amount limitations
described above, if applicable.

Each Outside Director is also eligible to receive options, restricted stock
awards, and other awards under the Amended and Restated 2009 Stock Incentive
Plan of Angel.com Incorporated, a wholly owned subsidiary of MicroStrategy.